Order, Family Court, New York County (Helen C. Sturm, J.), entered on or about May 23, 2008, which, inter alia, awarded custody of the parties’ child to petitioner father, unanimously affirmed, without costs.
The award was properly made on a record supporting findings that the mother is either unwilling or unable to facilitate a close relationship between the father and the child, and that the father, who has had temporary custody of the child since December 2005, when the child was 3V2 years old, has been appropriately addressing the child’s needs (see Eschbach v Eschbach, 56 NY2d 167, 171-172, 173-174 [1982]; Matter of Osbourne S. v Regina S., 55 AD3d 465, 466 [2008], lv dismissed 13 NY3d 782 [2009]). The court properly admitted the mother’s hospital records, the mother having waived whatever privilege against disclosure she may have had (see Ace v State of New York, 207 AD2d 813, 814 [1994], affd 87 NY2d 993 [1996]), as well as text and voice mail messages sent by the mother to the father, the mother having admitted to sending many of them and the father having otherwise authenticated the voice mail recordings. We have considered the mother’s other arguments and find them unavailing. Concur—Tom, J.P., Mazzarelli, Andrias, Saxe and DeGrasse, JJ.
Motion to dismiss appeal denied.